Citation Nr: 0701489	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left ankle osteochondroma with atrophy of the 
left leg and scars, currently evaluated as 20 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

3.  Entitlement to service connection for left hip arthritis 
as secondary to the service-connected left ankle disability.

4.  Entitlement to service connection for left knee arthritis 
with possible meniscal tears as secondary to the service-
connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
December 1952, and from August 1958 to August 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was previously remanded by the Board in April 2005

A letter containing additional argument and duplicates of two 
previously submitted medical treatment notes, dated in 
February 1979 and February 1988, was received by the Board in 
November 2006, after the case had been returned to the Board.  
Normally, absent a waiver from the veteran, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the Board notes that the evidence received in 
November 2006 was duplicative of evidence that was of record 
well before the RO's most recent supplemental statement of 
the case (SSOC).  Since this evidence was, in fact, 
considered by the RO in making its most recent determination, 
neither a remand nor a waiver is necessary.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's postoperative residuals of a left ankle 
osteochondroma with atrophy of the left leg and scars is 
evidenced by limited motion of the ankle with pain; he has no 
mechanical symptoms, no crepitus, and no catching or locking.  

2.  By a March 1980 decision, the RO determined that there 
was no evidence of record showing that the veteran's hearing 
loss was incurred in or aggravated in service; the veteran 
did not appeal the decision.  

3.  Some of the documentation submitted since the March 1980 
rating decision bears directly on the specific matter under 
consideration, and by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.

4.  The veteran does not have hearing loss that is related to 
his military service.

5.  The veteran does not have left hip arthritis that is 
caused or made worse by his service-connected left ankle 
disability.

6.  The veteran does not have left knee arthritis with 
possible meniscal tear that is caused or made worse by his 
service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
postoperative residuals of a left ankle osteochondroma with 
atrophy of the left leg and scars, currently evaluated as 20 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5271 (2006).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for hearing loss.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 3.303 (2006). 

3.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2006).

4.  The veteran does not have left hip arthritis that is 
secondary to his service-connected left ankle disability.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2006).

5.  The veteran does not have left knee arthritis with 
possible meniscal tear that is secondary to his service-
connected left ankle disability.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2001, May and August 2005, and March 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claims.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations in furtherance of his claims.  In an October 
2006 correspondence from the veteran, he informed the Board 
that he had no additional evidence to submit.  VA has no duty 
to inform or assist that was unmet.

II.  Ankle

The veteran was hospitalized while in service for complaints 
of pain over the left medial malleolus that had occurred 
occasionally for three or four years.  There was no history 
of trauma or recent infection.  A diagnosis of 
osteochondromatosis of the left ankle was established.  An 
arthrotomy of the left ankle with removal of loose body was 
performed.  Another arthrotomy of the left ankle was 
performed after service in March 1968 for removal of an 
osteomatous body of the left ankle.  

The veteran was service connected for a left ankle disability 
in a rating decision dated in July 1968, rated as 10 percent 
disabling.  The disability rating was increased to 20 percent 
in a rating decision dated in February 2000 based on the 
results of a VA examination conducted in December 1999 that 
noted that the veteran had a much decreased range of motion 
in the ankle, as evidenced by zero degrees of dorsiflexion 
and only 15 degrees of plantar flexion.  

The veteran requested an increased rating for his left ankle 
disability in May 2001.  He underwent a VA examination in 
October 2001.  X-ray examination showed moderate to severe 
degenerative changes throughout the tibiotalar joint with 
spurring off of the posterior and anterior tibia and talus; 
there was not yet complete joint space loss.  Physical 
examination of the left ankle revealed that, with the knee 
extended, the veteran had -10 degrees of dorsiflexion, and 20 
degrees of plantar flexion with the knee flexed.  He could 
dorsiflex to neutral.  Range of motion was said to be 
exquisitely uncomfortable for him.  He was tender to 
palpation over his medial and lateral malleoli just distal to 
each.  There was no significant hind foot or middle foot 
deformity, and standing posture of the foot revealed no 
significant deformity or collapse.  

A physical therapy note dated in October 2004 revealed 
significant loss of range of motion.  The veteran was noted 
to be using a four-wheeled walker, to walk with antalgia on 
the left, and to be unable to roll over the left foot due to 
lack of dorsiflexion.  

The veteran's left ankle was reevaluated in November 2004.  
Examination revealed sensation was intact to light touch.  
Ankle range of motion measured from neutral dorsiflexion to 
35 degrees of plantar flexion, with pain at extremes of the 
range.  The veteran had no mechanical symptoms, no crepitus, 
and no catching or locking.  The veteran was able to walk, 
albeit with a significant limp.  Another physical therapy 
note dated in May 2005 noted that there was about 10 to 15 
degrees of both dorsiflexion and plantar flexion present.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  Here, 
the Board notes that the November 2004 examination took into 
account functional loss due to pain.  While other of the 
above provisions were not taken into account on examination, 
because the veteran is already in receipt of the highest 
rating possible for his left ankle disability based on 
limitation of motion, the absence of these observations does 
not affect resolution of this issue.

When a specific disability is not listed in the Rating 
Schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).  The veteran's left ankle disability is rated by 
analogy to Diagnostic Code 5271, limited motion of the ankle, 
which is the primary manifestation of disability in his case.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5271, a 10 percent 
rating is for application when there is moderate limitation 
of motion.  A 20 percent rating, the highest available under 
Diagnostic Code 5271, is for application when there is marked 
limitation of motion of the ankle.  

Here, because the veteran is already receiving the highest 
award available for left ankle disability based on limitation 
of motion, the Board has looked to other diagnostic codes in 
an effort to find one that might warrant a higher rating, but 
finds none applicable.  The only diagnostic code related to 
the ankle for which there is a higher rating available is 
Diagnostic Code 5270, ankylosis of the ankle.  Here, however, 
there is no evidence of ankylosis in the veteran's left 
ankle.  

The veteran argues that his VA doctors' recommendations that 
he have the bones in his ankle fused is evidence that the 
doctors feel that his disability has worsened.  However, the 
applicable diagnostic codes are based on objective evidence 
of limitation of motion or actual ankylosis, not on 
suggestion of worsening of symptoms based on a recommended 
procedure.  

In sum, the Board finds that the veteran's left ankle 
disability picture more nearly approximates the criteria 
required for the currently awarded 20 percent disability 
rating, and a higher rating is not warranted.  (As for 
scarring and leg atrophy, there is no indication in the 
record that scarring or leg atrophy causes functional loss 
not already contemplated by the 20-percent rating based on 
ankle function, or that scarring is otherwise symptomatic or 
of such a size as to warrant a separate compensable rating.  
38 C.F.R. § 4.118 (2006).)

As noted, the 20 percent rating represents the highest 
schedular rating for the veteran's left ankle disability.  An 
award of such a rating suggests that consideration should 
also be given to a possible extraschedular rating; however, 
the Board finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2006).  The current 
evidence of record does not demonstrate that this specific 
service-connected disability, by itself, has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2006).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

III.  Hearing Loss

The veteran's claim of service connection for hearing loss, 
claimed as a result of acoustic trauma in service, was denied 
in a rating decision dated in March 1980.  The claim was 
denied because there was no evidence in the veteran's SMRs 
showing that hearing loss was incurred in or aggravated by 
his military service.  Specifically, the veteran's entrance 
and separation examinations showed that his hearing was 
normal, as evidenced by whispered voice examinations that 
revealed hearing acuity of 15/15.  The veteran did not 
appeal, and that decision is thus final.  38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.1103 (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2001).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the regulations governing new and 
material evidence were revised effective with claims received 
August 29, 2001, and thereafter.  However, since this claim 
was received in May 2001, before the new regulations became 
effective, the claim will be adjudicated under the 
regulations in effect at the time of receipt of the claim.  

At the time that the RO denied the veteran's claim of service 
connection for hearing loss, the evidence of record consisted 
of the veteran's SMRs, the report of an audiological 
examination conducted in August 1979 at the Speech and 
Hearing Clinic at the University of Northern Illinois, and 
unrelated VA treatment and examination records.  

Evidence added to the record since the RO's March 1980 rating 
decision includes many treatment records from various VA 
medical facilities, including the report of a VA examination 
conducted in November 2001.  Most of the evidence is "new" 
in that it was not previously submitted to agency decision 
makers, and is not cumulative or redundant.  The Board 
concludes that the evidence is also "material" because, in 
the Board's opinion, it provides "a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability."  Elkins, supra.  Thus, the Board 
finds that the evidence submitted is both new and material.  
Accordingly, the veteran's claim of entitlement to service 
connection for hearing loss is reopened, and to that extent, 
the appeal is granted.  38 C.F.R. § 3.156(a) (2001).  

Turning to the merits of the veteran's hearing loss claim, 
the Board notes that the veteran underwent a VA audiological 
examination given in November 2001.  Examination revealed 
mild sensorineural bilateral hearing loss at lower 
frequencies, ranging to severe to profound loss at higher 
frequencies.  Speech recognition scores were 98 percent in 
the right ear, and 96 percent in the left.  (Because of 
puretone thresholds, the veteran meets the criteria for 
"hearing impairment" as set by 38 C.F.R. § 3.385.)  The 
examiner noted that the veteran's concerns regarding hearing 
loss were not mentioned until he filed his original claim in 
1980, nearly 20 years following discharge from service.  The 
examiner noted that the veteran's hearing was normal on 
separation from military service, and that the type of left 
ear hearing loss that the veteran experiences is a middle ear 
problem that is not related to loud noise exposure.  The 
examiner also noted that the veteran had surgery in the right 
ear for known conductive hearing loss.  The examiner opined 
that there was little evidence to support the veteran's claim 
that his hearing loss is related to acoustic trauma or noise 
exposure.

Here, while there is medical evidence of a current 
disability, there is no medical evidence of in-service 
incurrence or aggravation of an injury or disease related to 
hearing loss, and there is no medical evidence of a nexus 
between the current disability and any in-service disease or 
injury.  In sum, the evidence of record tends to show no 
relationship to military service, which means that the 
preponderance of the evidence is against the claim.  The 
claim is therefore denied.

IV.  Secondary service connection

Disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 was applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310.)

The veteran's left hip developed degenerative joint disease 
over the years, resulting in a left total hip arthroplasty in 
1994.  He also has left knee symptoms described as 
essentially identical to his hip.  He now uses a walker 
almost all the time due to his hip and knee pain, and also 
wears a knee brace.  The veteran contends that his left hip 
and left knee disabilities are secondary to his service-
connected left ankle disability.

The veteran underwent a VA orthopedic examination in March 
2006.  Examination of the left hip revealed some limitation 
of motion, with pain at the extremes of all motion.  X-ray 
examination showed evidence of the previous total hip 
arthroplasty.  Examination of the left knee revealed painless 
range of motion from zero to 120 degrees, and tenderness to 
palpation throughout motion past 90 degrees.  X-rays revealed 
mild degenerative changes throughout the knee with slightly 
more decreased joint space on the medial side.  The 
examiner's diagnoses were left hip degenerative joint disease 
with residuals of total hip arthroplasty, currently with pain 
and limited motion, and left knee mild degenerative joint 
disease.

The examiner opined that it is less likely than not that the 
veteran's left knee mild degenerative joint disease and left 
hip degenerative joint disease are directly related to his 
ankle disability.  The examiner explained that, while 
degenerative joint disease can be posttraumatic, it more 
commonly is related to genetics and predisposition to develop 
degenerative joint disease.  Because of this, the examiner 
opined that it is quite likely that he would have developed 
degenerative joint disease of the left hip and left knee 
regardless of his ankle disability.  In support of this 
conclusion, the examiner noted that the veteran also had 
worsening arthritis in his right knee.

Here, the medical evidence shows that the veteran has current 
degenerative joint disease disabilities of the left hip and 
left knee.  However, it is not established that either is 
proximately due to or the result of his service-connected 
left ankle disability.  To the contrary, the March 2006 
examiner specifically opined that it is less likely than not 
that the veteran's left knee mild degenerative joint disease 
and left hip degenerative joint disease are related to his 
ankle disability.  (Although the examiner did not 
specifically address whether the left ankle made any left 
knee or left hip problem worse, the examiner strongly 
suggested that there was no such worsening, especially in 
light of the appearance of arthritis in other locations, some 
of which was worse than in the joints at issue.  The Board 
concludes that it is reasonable to infer from the evidence 
that no such secondary relationship between the ankle and 
knee or hip exists.)

The veteran contends that his left hip and left knee 
degenerative joint disease are secondary to his service-
connected left ankle disability.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current hearing loss, and left hip and left knee 
degenerative joint disease disabilities are not traceable to 
disease or injury incurred in or aggravated during active 
military service, including on a secondary basis.


ORDER

Entitlement to an increased rating for postoperative 
residuals of a left ankle osteochondroma with atrophy of the 
left leg and scars, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for left hip arthritis as 
secondary to service-connected left ankle disability is 
denied.

Entitlement to service connection for left knee arthritis 
with possible meniscal tears as secondary to service-
connected left ankle disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


